Citation Nr: 0931905	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-18 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a neck disorder, 
claimed as due to head trauma.

2.  Entitlement to service connection for residuals of head 
trauma.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a duodenal ulcer 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from April 1978 to August 1978 
and from February 2003 to February 2004.  He also had 
additional service in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in San Juan, Puerto Rico, which denied the above 
claims.

The claim of entitlement to service connection for a low back 
disorder being remanded is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran 
currently suffers from diagnosed residuals of a head injury 
or a neck disorder related to active duty or ACDUTRA service, 
to include a head injury sustained in July 1995.

2.   Duodenal ulcer treated in 1993 while the Veteran was on 
active duty for training (ACDUTRA), resolved; there was no 
pre-existing ulcerative condition at the time of the 
Veteran's period of active service from 2003 to 2004 and 
currently diagnosed ulcer/gastroesophageal reflux disease is 
not in any way etiologically related to any of the Veteran's 
periods of ACDUTRA or active duty service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection a neck disorder have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).

2.  The criteria for service connection residuals of head 
trauma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).

3.  The criteria for service connection for duodenal ulcer 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that with respect to the Veteran's service 
connection claims, the VCAA duty to notify was satisfied by 
letter sent to the Veteran in March 2005.  The letter 
addressed all required notice elements and was sent prior to 
the initial unfavorable decision issued by the agency of 
original jurisdiction (AOJ) in February 2005.  Notice 
provided in March 2006 addressed the assignment of disability 
ratings and effective dates.  Subsequent to the issuance of 
that notice, the claims were readjudicated in a Supplemental 
Statement of the Case issued in May 2009.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records (STRs) and 
other relevant treatment records and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Here, VA obtained the Veteran's service treatment 
records and VA treatment and private treatment records 
pertinent to the years after service.  Also obtained was a 
decision and supporting evidence from the Social Security 
Administration.  

VA examinations relating to the claim for a duodenal ulcer 
were conducted in 2004 and 2008.  With respect to the claimed 
neck disorder and residuals of a head trauma, the post-
service evidence does not reflect that a clinical diagnosis 
relating to either of these claimed conditions has been made 
since the claims were filed in 2005.  The Board has no 
obligation to request a medical examination or obtain a 
medical opinion when there is no competent evidence that the 
Veteran's claimed disability or symptoms are associated with 
his service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (noting that).  Therefore, it is not necessary to 
Remand the case to obtain a medical examination medical 
opinion in order to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i), Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Factual Background and Analysis

The Veteran specifically contends that his claimed neck 
disorder and residuals of head trauma arose from an injury 
sustained while serving on ACDUTRA in 1993 or 1995.  He 
maintains that service connection for a duodenal ulcer is 
warranted, as he was treated for a bleeding ulcer in 1993 and 
has been taking Zantac and anti-acid medication since that 
time.  

Under 38 U.S.C.A. § 101(24) "active military, naval, or air 
service includes active duty, any period of [ACDUTRA] during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty."

ACDUTRA means full-time training duty, where the service 
member is available for duty around-the-clock performed by 
the reserve components.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).  Annual two-week training is an example of ACDUTRA.  
Inactive duty training (INACDUTRA) is training duty, other 
than full time, performed by the reserve components.  38 
U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection for certain diseases, including arthritis 
and peptic ulcers (gastric or duodenal), may be established 
on a presumptive basis if the disease is manifested to the 
required degree within the first year after service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2008).  The Secretary shall consider all information and lay 
and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 C.F.R. § 3.102 
(West 2002).

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

        Service Connection - Neck Disorder and Residuals of Head 
Trauma

Records reflect that in early July 1995, while the Veteran 
was on ACDUTRA, he hit his head on a wooden structure next to 
a vehicle while trying to get in, and was taken for medical 
treatment.  Records indicate that the Veteran's immediate 
symptoms consisted of neck and head pain, as well as 
vomiting.

A review of periodic examination reports of January 1996 and 
December 2000  indicates that clinical evaluation of the head 
and neck were normal.  At both times, the Veteran denied 
having symptoms including headaches, head injury or 
dizziness.  Service treatment records dated in July 2003 
reflect that the Veteran experienced dizziness and headaches, 
associated with hypertension.

VA examination report of April 2004 (joints) and September 
2005 (spine and joints) are negative for complaints, clinical 
findings or diagnoses relating to the neck or head.  VA 
records dated from 2004 to 2006 are similarly negative for 
any diagnoses of either a neck or head disability or for any 
indication that the Veteran has any residuals of a head 
injury sustained in 1995.

The record contains a decision and pertinent medical records 
obtained from the Social Security Administration reflecting 
that the Veteran was determined to have been disabled since 
October 2004.  Neither that decision nor any of the medical 
records or evidence considered in conjunction with that June 
2007 decision, reflects that either a head of neck injury was 
a factor in the disability determination.  In fact none of 
this evidence even reflects that the Veteran had any 
currently diagnosed head or neck disorder of any currently 
manifested residuals of a head injury sustained in 1995.  The 
Board notes that this evidence does contain an August 1995 
private medical report indicating that minimal spondylotic 
changes were shown at C-5 and C-6.  Also on file is a 
February 2005 private examination report indicating that the 
Veteran complained of symptoms including occasional headaches 
and dizziness.  Examination of the head and neck were normal.  
The diagnoses included controlled arterial hypertension.  

The Veteran maintains that service connection is warranted 
for a neck disorder and residuals of head trauma, indicating 
that since hitting his head while on ACDUTRA in 1995, he has 
experienced neck pain and stiffness and headaches.  

In this case, Hickson element (1) is lacking.  Regardless of 
the theory of entitlement raised, the medical evidence on 
file does not contain any current diagnosis of either a head 
or neck disorder and includes no currently diagnosed 
residuals related to a head injury sustained in 1995.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).

VA disability compensation derives from two statutes, 
sections 1110 and 1131 of title 38, United States Code. Both 
provide for compensation, beginning with the following words; 
"For disability resulting from personal injury suffered or 
disease contracted in line of duty..." Thus, in order for a 
Veteran to qualify for compensation under those statutes, the 
Veteran must prove the existence of disability.  VA is not 
generally authorized to grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted." Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves prior 
to the adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  In this case, the service 
connection claims for a neck disorder and for residuals of 
head trauma were filed in February 2005; there was no 
evidence of a clinical disability/diagnosis of a neck 
disorder or of any head trauma residuals on file at that time 
(resolved or unresolved) nor has such been presented at any 
time subsequently since the claims have been pending.  The 
Board points out that to the extent that the file documents 
complaints of headaches made in 2003 and 2004, these symptoms 
were linked to a non service-connected diagnosis of 
hypertension.  

The law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a current disability.  Degmetich, 104 F. 3d 
at 1332; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Thus, because the evidence shows that the Veteran does not 
currently have any diagnosed neck disorder or residuals of a 
head trauma sustained in 1995, Hickson element (1) therefore 
has not been met, and the Veteran's claims fail on this basis 
alone.  See Brammer, supra; see also Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) (noting that service connection 
may not be granted unless a current disability exists).

Accordingly, as there is no evidence of the currently claimed 
conditions, the preponderance of the evidence is against the 
claims and service connection must be denied.  Because the 
preponderance of the evidence is against the claims, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. § 
5107(b); see Gilbert, 1 Vet. App. at 49.

Service Connection - Duodenal Ulcer

Records reflect that in early May and June 1993, while the 
Veteran was on ACDUTRA, he developed an episode of dizziness 
and was ultimately admitted for hospitalization for treatment 
of a bleeding duodenal ulcer.  

A review of periodic examination reports of January 1996 and 
December 2000, indicates that clinical evaluation of the 
abdomen and viscera was normal.  At both times, the Veteran 
denied having symptoms including stomach trouble or frequent 
indigestion.  Service treatment records dated August 2003 
reflect that the Veteran experienced symptoms of abdominal 
pain and diarrhea.  

Upon VA examination conducted in April 2004, the Veteran gave 
a history of treatment for a bleeding duodenal ulcer in 1993.  
Examination of the abdomen revealed no abnormalities.  A 
diagnosis of duodenal ulcer disease with bleeding to anal 
ulcer was diagnosed.  

The record contains a decision and pertinent medical records 
obtained from the Social Security Administration reflecting 
that the Veteran was determined to have been disabled since 
October 2004.  Neither that decision nor any of the medical 
records or evidence considered in conjunction with that June 
2007 decision reflect that duodenal ulcer was a factor in the 
disability determination.  Upon private examination conducted 
in 2005, the Veteran had no complaints relating to an ulcer 
and no ulcerative condition was diagnosed.  

The file contains a VA radiology diagnostic report dated in 
March 2007 which revealed peptic ulcer disease with active 
inflammatory disease.  Additional findings included acute 
gastritis, small ulcer craters of the duodenum and distal 
antrum and small bowel diverticulosis.  

A VA examination was conducted in December 2008, at which 
time the Veteran gave a history of treatment for duodenal 
ulcer in 1993.  The examiner made the following findings: (1) 
no evidence of duodenal ulcer on examination; (2) duodenal 
ulcer disease found in 1993, resolved with treatment; and (3) 
gastroesophageal reflux disease diagnosed.  With respect the 
aforementioned findings, the VA examiner reached the 
following conclusions: (1) the Veteran does not have duodenal 
ulcer at present; (2) duodenal ulcer was treated in 1993 and 
resolved, and is not correlated to the Veteran's period of 
active service; (3) current findings of gastroesophageal 
reflux disease are not the cause of the duodenal ulcer 
treated in 1993 and this diagnosis does not correlate with 
the Veteran's period of active service.  

The medical evidence of record clearly establishes that the 
Veteran was initially treated for a duodenal ulcer in 1993 
during a period of ACDUTRA.  The Veteran was hospitalized for 
that condition and it resolved.  

As evidence reflects that the duodenal ulcer treated in 1993 
had resolved without recurrence or residuals at the time of 
the Veteran's February 2003 induction into active service, 
there is no basis for a finding that active symptomatology of 
duodenal ulcer existed prior to the Veteran's period of 
active service extending from February 2003 to February 2004.  

The Board points out that a VA examination report of April 
2004 includes a diagnosis of duodenal ulcer disease with 
bleeding to anal ulcer.  However, it is clear that there was 
no clinical evidence of record at that time supporting this 
diagnosis; i.e. actually establishing the presence of 
clinical symptomatology consistent with that diagnosis.  As 
such, service connection for duodenal ulcer cannot be 
established under the presumptive provisions of 38 C.F.R. 
§§ 3.307, 3.309, based on this evidence.   

The record does include current diagnoses of peptic ulcer and 
gastroesophageal reflux disease.  However, turning to the 
third Hickson element, medical nexus, to date the record 
contains no probative or competent medical evidence or 
opinion which establishes or even suggests that an 
etiological relationship exists between the Veteran's 
currently diagnosed ulcer/gastroesophageal reflux disease and 
his periods of ACDUTRA/active service.  A requirement for a 
showing of such a relationship has been repeatedly reaffirmed 
by the United States Court of Appeals for the Federal 
Circuit, which has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the Veteran's service and the disability 
claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In this case, the Board finds that the most probative 
evidence on file as to this element consists of the opinion 
of the VA examiner in December 2008 to the effect that 
duodenal ulcer which was treated in 1993 resolved, and is not 
correlated to the Veteran's period of active service; and 
current findings of gastroesophageal reflux disease are not 
the cause of the duodenal ulcer treated in 1993 and this 
diagnosis does not correlate with the Veteran's periods of 
ACDUTRA/active service.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  This opinion is considered probative as it was 
definitive, based upon a documented complete review of the 
Veteran's entire claims file and clinical evaluation of the 
Veteran, and was supported by a logical rationale.  
Accordingly, the opinion is found to carry significant 
probative weight.  The Veteran has not provided any competent 
medical evidence to rebut the opinion against the claim or 
otherwise diminish its probative weight and the file contains 
no contrary competent medical opinion.  See Wray v. Brown, 7 
Vet. App. 488, 492-93 (1995).

The Board recognizes the Veteran's contentions that he has 
had continuous symptoms since active service.  When a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of his symptoms, his opinion is outweighed by the competent 
medical evidence.  Simply stated, the Veteran's service 
treatment records (showing that the duodenal ulcer in ACDUTRA 
had resolved) and post-service treatment records (containing 
the December 2008 negative nexus opinion, and no competent 
medical evidence linking the reported symptoms to the 
Veteran's active service) outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion addressing a 
relationship between service and the current disability.  
While the Board is sympathetic to the Veteran's claim that he 
has a currently manifested ulcerative disorder as a result of 
active service/ACDUTRA.  While he is certainly competent to 
relate his symptomatology in service and after service, there 
is no evidence that he possesses the requisite medical 
training or expertise necessary to render him competent to 
offer evidence on matters such as medical diagnosis or 
medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Accordingly, mere contentions and statements of the Veteran 
and other lay-persons, no matter how well meaning, without 
supporting medical evidence that would etiologically relate 
the currently claimed ulcerative condition with events or 
incidents which occurred in or are related to service, are 
not competent medical evidence.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Accordingly, as 
the weight of the competent and probative medical evidence is 
against a finding that the Veteran's claimed ulcerative 
disorder is related to service, Hickson element (3), medical 
nexus, is not met.

The Board concludes that the preponderance of the evidence is 
against the Veteran's service connection claim for an 
ulcerative condition, claimed as duodenal ulcer.  Although 
the Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  See generally Gilbert, 1 
Vet. App. at 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The benefit sought on appeal is, therefore, denied.


ORDER

Service connection for a neck disorder, claimed as due to 
head trauma, is denied.

Service connection for residuals of head trauma is denied.

Service connection for a duodenal ulcer disorder is denied.



REMAND

Unfortunately, another remand is required in this case in 
conjunction with the Veteran's claim for a low back disorder.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2008).

In this regard, the evidence on file includes a March 2000 
physical profile report indicating that the Veteran had been 
placed on profile for low back sprain with degenerative disc 
disease, with evidence of disk protrusion contacting the 
right S1 nerve root.  Subsequent medical evidence dated in 
October 2004, during the Veteran's first post-service year, 
indicates that magnetic resonance imaging (MRI)  studies 
revealed straightening of the lumbar lordosis, mild 
degenerative changes of the lumbar spine, left paracentral 
disk herniation at L4-5 and central disk herniation at L5-S1.  

Essentially, two critical inquiries are raised by this 
evidence.  Regarding the March 2000 profile report, it is not 
clear whether the Veteran was on ACDUTRA at the time those 
findings were made, possibly warranting service connection on 
that basis.  This matter requires clarification.  In 
addition, the March 2000 record raises the issue of whether a 
pre-existing back disability, apparently shown prior to the 
Veteran's February 2003 to February 2004 period of active 
duty service, was aggravated by that period of service.  To 
determine whether the evidence clearly and unmistakably 
demonstrates that the Veteran had a low back disorder prior 
to his 2003-2004 active service period and, if so, whether 
this disorder was aggravated by his service beyond the 
natural progression of the condition, a VA medical opinion is 
needed.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  As such, 
additional development is required with respect to this 
component of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
appropriate source and verify the 
Veteran's ACDUTRA dates for inclusion in 
the record.  Specifically and at minimum, 
the RO/AMC is requested to verify whether 
the Veteran was on ACDUTRA on March 4, 
2000, and the determination made should be 
documented for the record.

2.  If the claim cannot be granted based 
upon obtaining the information requested 
above, the RO/AMC is asked to obtain a 
medical opinion for the record.  It is 
within the discretion of the RO/AMC to 
order a full examination of the Veteran if 
required.  The provider is requested to 
address the following matters based upon a 
comprehensive review of the record:

(a)  Whether it is at least as likely as 
not that a low back disorder clearly and 
unmistakably existed prior to and at 
service entry in February 2003, and if so, 

(b) Whether a low back disorder 
permanently increased in severity during 
the period of service extending from 
February 2003 to February 2004 beyond 
natural progression of the condition.  

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


